Citation Nr: 0526720	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  97-34 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial, compensable disability rating 
for service-connected residuals of left hand injury.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected lumbosacral strain.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.

These matters comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 decision that, inter alia, granted 
service connection and assigned an initial zero percent 
(noncompensable) evaluation for residuals of left hand injury 
and for lumbosacral strain, each effective September 8, 1995; 
and denied service connection for PTSD and for bilateral 
hearing loss.  The veteran filed a notice of disagreement 
(NOD) with the assigned ratings and with the denials of 
service connection in February 1997.

In October 1997, the RO increased the disability evaluation 
to 10 percent for lumbosacral strain, effective September 8, 
1995.  The RO issued statements of the case (SOCs) in October 
1997 and in December 1997, and the veteran filed a 
substantive appeal in December 1997.  Correspondence received 
from the veteran in January 1998 has also been accepted by 
the Board as a substantive appeal, in lieu of a VA Form 9.

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted additional evidence to the Board, waiving initial 
RO consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2004).

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
residuals of left hand injury and his lumbosacral strain, the 
Board has characterized those issues on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

The Board's decision on the claim for an initial, compensable 
disability rating for residuals of left hand injury is set 
forth below.  The claim for an initial disability rating in 
excess of 10 percent for lumbosacral strain, and the claims 
for service connection for PTSD and for bilateral hearing 
loss are addressed in the remand following the order; those 
matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an initial, compensable disability 
rating for residuals of left hand injury has been 
accomplished.

2.  Since the September 8, 1995 effective date of the grant 
of service connection, residuals of left hand injury have 
consisted primarily of complaints of dull pain and reduced 
strength, but there has been no demonstrable limitation of 
motion or other functional loss of the veteran's left hand or 
left wrist.




CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
left hand injury have not been met at any time since the 
September 8, 1995 effective date of the grant of service 
connection for that disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, and Part 4, to include 
4.1, 4.2, 4.7, 4.20, 4.31, 4.114, Diagnostic Code 7805 
(effective prior to and as of August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for an initial, compensable 
disability rating for residuals of left hand injury has been 
accomplished.

Through the October 1997 SOC, the February 2005 supplemental 
SOC (SSOC), and the July 2004 letter, the veteran and his 
representative have been notified of the laws and regulations 
governing the claim, the evidence that has been considered in 
connection with this appeal, and the bases for the denial of 
the claim.  The RO notified the veteran of the applicable 
rating criteria, and of the need for evidence of current 
medical treatment (of a worsening of his service-connected 
disability).  After each, the veteran and his representative 
were given the opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the RO's July 2004 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claim.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all four content of notice requirements have been met 
with respect to the claim being decided herein.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, the RO issued to the veteran the July 
2004 letter, notifying him of the VCAA duties to notify and 
assist, setting forth the criteria for increased ratings, and 
soliciting information and evidence from the veteran.  The 
letter was provided to the veteran several months before the 
February 2005 SSOC, and the RO afforded the veteran well over 
a one-year period for response to such a notice letter.  See 
38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claim decided herein.  As 
indicated below, the RO has obtained copies of the veteran's 
outpatient treatment records, and has arranged for the 
veteran to undergo a VA examination in connection with the 
claim on appeal, the report of which is of record.  The 
veteran also has been given opportunities to submit and/or 
identify evidence to support his claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal for an 
initial, compensable disability rating for residuals of left 
hand injury.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

Service medical records reflect that the veteran was involved 
in a jeep accident and presented with complaint of left hand 
pain in July 1970.  Examination revealed a deep abrasion of 
the left hand over the fifth metatarsal.  X-rays taken at 
that time were negative.  Records reflect that the left hand 
wound was debrided and closed, and the dressing changed as 
needed.  

The veteran underwent a VA examination in November 1995.  His 
reported medical history included a blunt trauma with injury 
to the left arm and hand in motor vehicle accident in 1970.  
The veteran reported constant left arm pain.  On 
musculoskeletal examination, there was full mobility of 
joints and spine, and normal muscular development.  There was 
crepitus in the left shoulder and bilaterally good grip 
strength.  The VA examiner diagnosed left arm blunt injury 
due to motor vehicle accident.

In a July 1996 rating decision, the RO granted service 
connection and assigned an initial zero percent 
(noncompensable) rating for residuals of left hand injury, 
effective September 8, 1995.

VA outpatient treatment records, associated with the claims 
file and dated from February 1971 through January 2001, 
reflect no medical treatment for residuals of left hand 
injury.

During the June 2005 hearing, the veteran testified that he 
had just a dull pain in his left hand and reduced strength, 
and that doctors had prescribed physical therapy and a brace.

Because there is no specific diagnostic code to evaluate the 
veteran's disability, the veteran's residuals of left hand 
injury have been rated by, analogy, to scars resulting in 
limitation of function of the part affected, under 38 C.F.R. 
§ 4.104, Diagnostic Code 7805.  See 38 C.F.R. § 4.20.  While 
a 10 percent rating is assignable under that diagnostic code, 
here, the Board has assigned an initial noncompensable rating 
for the veteran's disability.  In this regard, the Board 
points out that the rating schedule authorizes the assignment 
of a zero percent (noncompensable) evaluation in every 
instance, such as this one, in which the diagnostic code does 
not provide such an evaluation and the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, to include scars, effective 
on August 30, 2002.  See 67 Fed. Reg. 49590 (July 31, 2002).  
As there is no indication that the revised criteria are 
intended to have retroactive effect, VA has a duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new provisions, and 
to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  

In this case, the RO has considered the veteran's claim for 
an initial, compensable disability rating under both the 
former and revised schedular criteria (see February 2005 
SSOC); as such, there is no due process bar to the Board 
doing likewise.   See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  If an increase is warranted on the basis of the 
revised the criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  See VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  

The Board notes, however, that while VA has revised the 
criteria for evaluation of skin disabilities, there has been 
no significant change to the former criteria of 38 C.F.R. § 
4.118, Diagnostic Code 7805 (in effect when the veteran filed 
his claim and prior to August 30, 2002).  The revised 
criteria that became effective on August 30, 2002, 
essentially provides for the evaluation of scars based on 
limitation of function of the affected part.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (effective on August 30, 2002).

Considering the evidence of record in light of the former and 
revised rating criteria, the Board finds that there is no 
basis for an initial, compensable disability evaluation for 
residuals of left hand injury.  In this case, the evidence 
reflects that the areas affected by residuals of left hand 
injury are predominantly the veteran's left hand and wrist, 
and that no functional limitations of the left hand or left 
wrist are demonstrated.

The Board points out that, specifically, in regard to limited 
function, the November 1995 VA examination shows neither 
limitation of motion of any joint nor any neurological 
deficits so as to warrant a compensable evaluation.  
Likewise, the VA outpatient treatment records for three 
decades following the in-service injury show no complaints of 
pain or limited function of the veteran's left hand or left 
wrist to warrant a compensable evaluation under any 
diagnostic code.

At most, the veteran sustained a deep abrasion of the left 
hand, resulting in residuals such as a dull ache and reduced 
strength.  While the provisions of 38 C.F.R. §§ 4.40 and 
4.45, which direct consideration of functional loss due to 
pain and other factors when those factors are not 
contemplated in the relevant rating criteria, are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)), such simply is not the case here.  The 
evidence does not reflect limited motion of the veteran's 
left hand or left wrist as a residual of left hand injury.

Moreover, the medical evidence does not establish the 
presence of any tender scar, or of any scar that exceeds an 
area of 144 square inches (929 square centimeters).  The 
Board also points out that there is no indication of a deep 
scar (i.e., one associated with underlying soft tissue 
damage).  Hence, there is no basis for assignment of a 
compensable rating under the former or revised criteria of 
any potentially applicable diagnostic code pursuant to which 
scars are rated.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, and 7804 (2004).

As a final note, the Board points out that, while the veteran 
has reported constant left arm pain, service connection is 
not in effect for any left arm disability, as a residual of 
the left hand injury or otherwise.  In fact, the RO 
specifically denied service connection for arthritis of the 
left arm in the July 1996 rating decision.  As such, the 
Board may not consider symptoms attributable to nonservice-
connected disabilities in evaluating the veteran's residuals 
of left hand injury.  See 38 C.F.R. § 4.14 (providing that 
the use of manifestations not resulting from service-
connected disease or injury is to be avoided). 

Under these circumstances, the Board finds the record present 
no basis for assignment of a compensable schedular rating for 
the veteran's disability.  

The above determination is based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's residuals of left hand injury have presented so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the February 
2005 SSOC).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
noncompensable evaluation initially assigned for the 
veteran's residuals of left hand injury is appropriate.  As 
such, there is no basis for staged rating, pursuant to 
Fenderson, and the claim for an initial, compensable 
disability rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as competent 
evidence simply does not support the claim for a higher 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App.49, 53-56 (1990).




ORDER

An initial, compensable disability evaluation for residuals 
of left hand injury is denied.


REMAND

The Board finds that additional RO action is warranted with 
respect to each claim remaining on appeal.  

In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claim currently 
on appeal for service connection for bilateral hearing loss, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession 
(of which he was not previously notified) regarding each of 
the claims remaining on appeal.  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  

The Board also finds that further medical development of each 
of the claims remaining on appeal is warranted.

Pertinent to the claim for service connection for bilateral 
hearing loss, the veteran contends that he suffered hearing 
loss as a result of his military service in Vietnam, and that 
he now required hearing aids.  The post-service medical 
records include a 1995 diagnosis of bilateral sensorineural 
hearing loss, and suggest that the veteran may currently 
experience hearing loss disability (as defined by 38 C.F.R. 
§ 3.385).

During the June 2005 hearing, the veteran's representative 
indicated that the 1995 VA examiner opined that the veteran's 
high frequency hearing loss was most likely due to noise in 
Vietnam.  The Board points out that the 1995 VA examiner 
actually indicated that the veteran's tinnitus was directly 
related to his hearing loss and the "noise exposure in 
Vietnam."  While this evidence does not go so far as to 
provide a nexus between hearing loss and service, it can be 
interpreted as suggesting that one may exist.  The Board 
finds that a more definitive opinion as to the nature of any 
current hearing loss disability and whether there exists a 
nexus between any such disability and service-to include any 
noise exposure therein-would be helpful in resolving the 
claim on appeal.  See 38 U.S.C.A. § 5103A.

With regard to the claim for service connection for PTSD, the 
Board points out that service connection requires a current 
medical diagnosis of PTSD, medical evidence of a nexus 
between current symptomatology and the specific claimed in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f) (2004).  

The evidence reflects that the veteran has been clinically 
assessed with PTSD as a result of military trauma.  However, 
further RO action is needed to ascertain whether there is 
credible supporting evidence that a claimed in-service 
stressor(s) occurred, and, if so, whether there is a medical 
link between any corroborated stressor(s) and the veteran's 
current symptoms.  

The veteran has claimed in-service stressful experiences 
associated with his assignment as a truck driver.  He has 
reported that, while driving from LZ Baldi (near the de-
militarized zone) to DaNang for resupply, his convoy came 
under fire from snipers.  The veteran also has claimed that a 
close air-support mission once dropped napalm and bombs 
within 600 to 900 feet of his location, along the route to 
DaNang.  The veteran reported seeing wounded and dead 
soldiers along the route.  The veteran also reported 
witnessing others being wounded or killed in combat, and 
reported feelings of intense fear.  Another in-service 
stressful experience was the mortar and rocket attacks, one 
to two weekly, encountered at the base camp, LZ Baldi.  The 
veteran also was assigned to go on patrol around the base 
camp, and saw booby traps set to inflict injuries to U.S. 
soldiers.

Of the in-service stressful experiences claimed by the 
veteran, those that appear to be independently verifiable are 
the several claimed rocket and mortar attacks on his assigned 
base camp, LZ Baldi.  The Board notes that, while the veteran 
indicated that the attacks occurred weekly, he did not 
identify specific dates for the claimed in-service events.

After obtaining further information from the veteran, the RO 
should attempt to independently corroborate the occurrence of 
the specifically claimed in-service event through all 
appropriate sources, to include contact with the Commandant 
of the Marine Corps and the Marine Corps Historical Center, 
and any other appropriate source(s).  The RO is reminded, 
however, that requiring corroboration of every detail, 
including the veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  The records need only imply the 
veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002). 

If the occurrence of the claimed stressor is independently 
corroborated, then the RO should arrange for the veteran to 
undergo VA examination for the purposes of determining 
whether the corroborated in-service event or combat is 
sufficient to support a diagnosis of PTSD.

Pertinent to the claim for an initial disability rating in 
excess of 10 percent for service-connected lumbosacral 
strain, the RO should arrange for the veteran to undergo 
further examination for evaluation of that disability.  The 
record reflects that the veteran last underwent a VA 
orthopedic examination in April 1997; however, the claims 
file was not then provided to the examiner, and the findings 
reported in connection with that examination are inadequate 
for evaluating the severity of the veteran's lumbosacral 
strain.  Although the veteran has complained of experiencing 
chronic low back pain and spasms, the evidence does not 
address the considerations set forth in 38 C.F.R. §§ 4.40 and 
4.45 (2004)-specifically, the extent of functional loss due 
to pain and other factors.  See also DeLuca v. Brown, 8 Vet. 
App. 202, 204-207 (1995).

The Board also points out that recent changes to the rating 
criteria pertaining to disabilities of the spine took effect 
on September 26, 2003.  See 68 Fed. Reg. 51454 (August 27, 
2003).  As adjudication of the claim must involve 
consideration of both the former and revised applicable 
criteria, with due consideration given to the effective date 
of the change in criteria (see VAOPGCPREC 03-00 and 07-03), 
medical findings responsive to the revised criteria are 
needed to properly adjudicate the claim on appeal.

If more than one lumbar disability is diagnosed, the examiner 
should, to the extent possible, distinguish symptoms 
attributable to the service-connected disability now 
characterized as lumbosacral strain from those attributable 
to any other disability.  The Board points out that if it is 
not medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102 (2004).  

The veteran is hereby advised that a failure to report to any 
scheduled examination(s), without good cause, may well result 
in a denial of the claims.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination(s), the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination(s) sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran currently receives treatment for his 
lumbosacral strain at the VA medical center (VAMC) in 
Decatur, Georgia; however, no treatment records after January 
2001 are of record.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records from the above-referenced facility, 
following the procedures set forth in 38 C.F.R. § 3.159(c) 
(2004), as regards obtaining records from Federal facilities.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating each of the claims on appeal.  Adjudication of 
the claim for an initial disability rating in excess of 10 
percent for service-connected lumbosacral strain should 
include specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
appropriate.  Moreover, for the sake of efficiency, the RO's 
adjudication of the claim for service connection for PTSD 
should include consideration of the evidence submitted 
directly to the Board in June 2005.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Decatur VAMC all records of evaluation 
and/or treatment of the veteran's back, 
from February 2001 to the present date, 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  All records 
and/or responses should be associated 
with the claims file. 

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal for service 
connection for bilateral hearing loss.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate the claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the claimed disability 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and, if necessary, 
authorization is provided.  

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession regarding each of the 
claims remaining on appeal, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should include clear notice that 
the veteran has a full one-year period 
for response (although VA may decide the 
claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD-specifically, the rocket and mortar 
attacks of his base camp, LZ Baldi, in 
Vietnam.  Such information should include 
more specific dates (month and year) (if 
possible), the veteran's assigned unit, 
and the location of the incident.  The 
veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  

5.  The RO should undertake necessary 
action to verify the claimed stressor 
identified above through independent 
means.  This should include contact with 
the Commandant of the Marine Corp, the 
Marine Corps Historical Center, and any 
other appropriate source(s).  The RO 
should forward to each contacted entity 
all supporting evidence, to include 
copies of the veteran's DD Form 214.  Any 
additional action necessary for 
independent verification of reported 
stressors, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  

If the search for corroborating records 
leads to negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

6.  The RO should prepare a report 
detailing the nature of any specific in-
service stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  If no claimed in-service 
stressful experience has been verified, 
the RO should so state in its report, and 
skip the development requested in 
paragraphs 7 and 9, below. 

7.  If evidence corroborating the 
occurrence of a claimed in-service 
stressful experience is received, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  In rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) or participation in 
combat may be considered for the purpose 
of determining whether exposure to such 
in-service event has resulted in PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology.  
The physician should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

8.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo a VA ear, nose and 
throat examination, and a VA orthopedic 
examination of the lumbosacral spine, by 
physicians, at an appropriate medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays of the lumbar 
spine, and audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

The ear, nose, and throat examiner should 
specifically indicate whether the veteran 
currently has hearing loss in either or 
both ears(s) to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).

The examiner should document the 
veteran's claimed incidents of excessive 
noise exposure in service.  The examiner 
should also offer an opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any such bilateral 
hearing loss disability is the result of 
injury or disease incurred in or 
aggravated by the veteran's service, to 
include claimed noise exposure as 
reported by the veteran.

The orthopedic examiner should conduct 
range of motion studies of the 
lumbosacral spine, reported in degrees, 
with normal ranges provided for 
comparison purposes.  The examiner should 
also indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbosacral spine.  
If pain on motion is indicated, the 
examiner should note at which point pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
veteran experiences likely additional 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.

The examiner should also comment upon the 
existence of any muscle spasms or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis; as well as specify 
whether the veteran experiences any 
ankylosis of the lumbosacral spine, and, 
if so, the extent of such ankylosis.  

In providing the specific findings noted 
above, the examiner should, to the extent 
possible, distinguish the symptoms and 
effects of the service-connected 
lumbosacral strain from those associated 
with any other spine disability.  If it 
is not medically possible to do so, the 
examiner should clearly so state, and 
indicate that his or her findings pertain 
to overall lumbosacral disability.  

9.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.  

10.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

11.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal in light of all pertinent 
evidence (to include the evidence 
submitted directly to the Board in June 
2005) and legal authority.  In 
adjudicating the claim for service-
connected lumbosacral strain, the RO 
should consider the September 2003 
changes to the applicable rating criteria 
and  document its consideration of 
whether "staged rating" pursuant to 
Fenderson (cited to above) is warranted. 
 
12.  If any the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


